Citation Nr: 0024342	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a special monthly death pension for the 
surviving spouse of the veteran on account of the need for 
aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  The appellant is the veteran's surviving 
spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted special monthly pension on account of 
being housebound, but denied an award of such benefits based 
upon the need of the regular aid and attendance of another 
person.  


REMAND

This claim is found to be plausible.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The VA has a duty to assist the 
appellant in developing facts pertinent to a well-grounded 
claim (i.e., a claim which is not inherently implausible).  
38 U.S.C.A. § 5107(a)( West 1991); 38 C.F.R. §§ 3.103(a), 
3.159 (1997).  This duty includes ordering a medical 
examination when indicated by the circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Review of the record shows that, while the appellant has had 
an examination for aid and attendance benefits, this 
examination, conducted in September 1998, evaluated only her 
psychiatric disorder.  Evidence shows that the appellant has 
other significant disability associated with cardiovascular 
disease and dizziness.  She has not been evaluated for the 
impact these disabilities might have on her ability to care 
for herself.  

In view of the above, the claim is remanded for the 
following:

The RO should arrange for the appellant 
to undergo an examination to determine 
the need for the regular aid and 
attendance of another.  The examination 
report should address the appellant's 
physical disabilities as well as any 
psychiatric impairment.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the appellant 
and her representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until she is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



